  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3800 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airport and Airway Extension Act of 2012. 
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking January 31, 2012 and inserting February 17, 2012 . 
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of such Code is amended by striking January 31, 2012 and inserting February 17, 2012. 
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking January 31, 2012 and inserting February 17, 2012. 
(c)Effective dateThe amendments made by this section shall take effect on February 1, 2012. 
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking February 1, 2012 and inserting February 18, 2012; and 
(2)by inserting or the Airport and Airway Extension Act of 2012 before the semicolon at the end of subparagraph (A). 
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking February 1, 2012 and inserting February 18, 2012. 
(c)Effective dateThe amendments made by this section shall take effect on February 1, 2012. 
4.Extension of airport improvement program 
(a)Authorization of appropriations 
(1)In generalSection 48103(9) of title 49, United States Code, is amended to read as follows: 
 
(9)$1,344,535,519 for the period beginning on October 1, 2011, and ending on February 17, 2012.. 
(2)Obligation of amountsSubject to limitations specified in advance in appropriation Acts, sums made available for a portion of fiscal year 2012 pursuant to the amendment made by paragraph (1) may be obligated at any time through September 30, 2012, and shall remain available until expended.  
(b)Project grant authoritySection 47104(c) of such title is amended by striking January 31, 2012, and inserting February 17, 2012,. 
5.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking February 1, 2012. and inserting February 18, 2012.. 
(b)Section 41743(e)(2) of such title is amended by striking and $2,016,393 for the portion of fiscal year 2012 ending before February 1, 2012, and inserting and $2,295,082 for the portion of fiscal year 2012 ending before February 18, 2012,. 
(c)Section 44302(f)(1) of such title is amended— 
(1)by striking January 31, 2012, and inserting February 17, 2012,; and 
(2)by striking April 30, 2012, and inserting May 17, 2012,. 
(d)Section 44303(b) of such title is amended by striking April 30, 2012, and inserting May 17, 2012,. 
(e)Section 47107(s)(3) of such title is amended by striking February 1, 2012. and inserting February 18, 2012.. 
(f)Section 47115(j) of such title is amended by striking February 1, 2012, and inserting February 18, 2012,. 
(g)Section 47141(f) of such title is amended by striking January 31, 2012. and inserting February 17, 2012.. 
(h)Section 49108 of such title is amended by striking January 31, 2012, and inserting February 17, 2012,. 
(i)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking February 1, 2012, and inserting February 18, 2012,. 
(j)Section 186(d) of such Act (117 Stat. 2518) is amended by striking February 1, 2012, and inserting February 18, 2012,. 
(k)Section 409(d) of such Act (49 U.S.C. 41731 note) is amended by striking January 31, 2012. and inserting February 17, 2012.. 
6.Federal Aviation Administration operationsSection 106(k)(1)(H) of title 49, United States Code, is amended to read as follows: 
 
(H)$3,692,555,464 for the period beginning on October 1, 2011, and ending on February 17, 2012.. 
7.Air navigation facilities and equipmentSection 48101(a)(8) of title 49, United States Code, is amended to read as follows: 
 
(8)$1,044,541,913 for the period beginning on October 1, 2011, and ending on February 17, 2012.. 
8.Research, engineering, and developmentSection 48102(a)(16) of title 49, United States Code, is amended to read as follows: 
 
(16)$64,092,459 for the period beginning on October 1, 2011, and ending on February 17, 2012.. 
9.Essential Air ServiceSection 41742(a)(2) of title 49, United States Code, is amended by striking and $50,309,016 for the period beginning on October 1, 2011, and ending on January 31, 2012, and inserting and $54,699,454 for the period beginning on October 1, 2011, and ending on February 17, 2012,. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
